Citation Nr: 1335773	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with insomnia, currently rated at 50 percent.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to September 1966 and from September 1966 to February 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the Veteran filed a Notice of Disagreement with respect to the issues of entitlement to an increased rating for PTSD and service connection for a low back disability, the Veteran limited his appeal on his VA Form 9 to entitlement to an increased rating for PTSD.  Thus, the Board concludes that the issue of entitlement to service connection for a low back disability is not currently in appellate status.

With regard to the Veteran's claim for entitlement to service connection for a low back disability, the Board has considered the recent case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim. 

In the case at hand, the issue of entitlement to service connection for a back disability was included in the Statement of the Case (SOC).  This issue was not specifically listed on the Veteran's substantive appeal form and in fact the Veteran specifically limited his appeal to the PTSD claim.  The Board recognizes that the RO subsequently listed the matter on an Appeal Certification Worksheet.  However, unlike Percy, the RO did not include readjudicate the issue in a Supplemental Statement of the Case, nor was the matter the subject of a personal hearing before RO or Board personnel.  For this reason, the Board concludes that the Veteran has not relied on these listings to his detriment, and VA has not waived any issues of timeliness in filing of the substantive appeal or otherwise treated the appeal as though it were in appellate status such that failure to adjudicate the issue would unfairly prejudice the Veteran.  The Board acknowledges that the Veteran's representative listed the issue of entitlement to service connection for a low back disability on the Form 646 and in the Informal Hearing Presentation.  However, this appears to simply have been done in error as the Veteran affirmatively indicated his desire not to pursue an appeal on that issue.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the record raises a TDIU issue.  Accordingly, as will be discussed below, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a letter dated in January 2011 and on VA examination in February 2011, the Veteran reported that he is receiving ongoing treatment for his PTSD from the VA Medical Center in Baltimore, Maryland.  Although VA has obtained some of these treatment records, VA has not obtained any of these records after September 2009.  Given the substantial amount of time that has passed, any relevant outstanding VA treatment records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

On VA examination in February 2011, the Veteran stated that he is not presently working and his PTSD is affecting his ability to work.  The Board finds that this is sufficient evidence to raise the issue of TDIU.  The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  The Board also finds that the requirements of VA's duty to notify and assist the Veteran regarding TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant outstanding VA treatment records from 2009 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3. Send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the TDIU rating claim.  Specifically, request that the Veteran complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the severity of his PTSD and to obtain an opinion as to the impact of the PTSD on the Veteran's ability to work.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

5. Thereafter, adjudicate the issues of entitlement to an increased rating for PTSD with insomnia and entitlement to TDIU.  If either of the issues are denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

